NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 04a0033n.06
                          Filed: October 20, 2004

                                          No. 03-4058

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


THOMAS GEIG,                                            )
                                                        )        ON APPEAL FROM THE
       Plaintiff-Appellant,                             )        UNITED STATES DISTRICT
                                                        )        COURT     FOR     THE
v.                                                      )        NORTHERN DISTRICT OF
                                                        )        OHIO
CITY OF MACEDONIA, OHIO; DAVID ENGLE,                   )
in his official capacity as Magistrate of the City of   )                          OPINION
Macedonia Mayor’s Court; BRYAN VINCE, in his            )
official as a Law Enforcement Officer and Patrolman     )
for the City of Macedonia, and in his individual        )
capacity, DON KUCHTA, in his official capacity of       )
Mayor of Macedonia

       Defendants-Appellees.



BEFORE:        MARTIN, COLE, and GIBBONS, Circuit Judges.

       PER CURIAM. Plaintiff-Appellant Thomas Geig appeals from the July 10, 2003 order of

the district court granting Defendants-Appellees’ motions pursuant to Fed. R. Civ. P. 12(b)(6) and

dismissing his complaint, which alleged violations of Ohio Revised Code § 1905.05 and

constitutional violations pursuant to 42 U.S.C. § 1983 stemming from his prosecution in a mayor’s

court for violating a municipal traffic law. In his complaint, Geig alleged that: (1) Defendant

Kornuc1, the Mayor of Macedonia, Ohio, is prohibited by the Due Process Clause of the Fourteenth



       1
        During the pendency of this appeal, former Macedonia Mayor Kornuc was succeeded by
current Macedonia Mayor Don Kuchta, who was properly substituted as a party.
No. 03-4058
Geig v. City of Macedonia, et al.

Amendment from appointing any person as a magistrate; (2) Defendant Engle, a Magistrate of the

City of Macedonia’s Mayor’s Court, was not a neutral and detached judicial officer; and (3)

Defendant Vince, a law enforcement officer for the City of Macedonia, seized Geig without probable

cause. Geig sought a permanent injunction enjoining Defendant Kornuc from appointing anyone

to the position of magistrate, compensatory damages, punitive damages, and attorneys’ fees.

       We review a district court’s dismissal of a claim pursuant to Fed. R. Civ. 12(b)(6) de novo.

Block v. Ribar, 156 F.3d 673, 677 (6th Cir. 1998). We have reviewed the record and the parties’

submissions, and, for substantially the same reasons set forth in the district court’s order dated July

10, 2003, we AFFIRM the judgment dismissing Geig’s complaint.




                                                 -2-